Citation Nr: 1616366	
Decision Date: 04/25/16    Archive Date: 05/04/16

DOCKET NO.  10-49 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as due to Agent Orange exposure. 
 
2.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as due to Agent Orange exposure.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to December 1969. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the VA RO in Lincoln, Nebraska. 

In November 2011, the Veteran testified during a Travel Board hearing before a Veterans Law Judge (VLJ) who has since retired from the Board.  A transcript of the hearing is associated with the claims file.

In September 2012, these issues were remanded in order to obtain an addendum opinion.  As the VLJ who conducted the November 2011 hearing retired, these issues were remanded again in April 2014 in order to afford the Veteran a hearing before a new VLJ.

In April 2015, the Veteran testified during a Travel Board hearing before a different VLJ at the Lincoln, Nebraska, RO.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Additional development is needed prior to the adjudication of these claims.

The Veteran is claiming entitlement to service connection for peripheral neuropathy of the left and right lower extremities, which he contends is due to exposure to Agent Orange while on active duty.  

Review of the service treatment records reveals no complaints, treatment, or diagnoses of peripheral neuropathy of the lower extremities.  On a December 1969 Report of Medical History, the Veteran complained of cramps in his legs.  

Post service, the record is negative for complaints or findings of peripheral neuropathy of the lower extremities until approximately 2008 (more than 35 years after his separation from active service). 

More recently, the Veteran underwent a VA examination in March 2011, at which he was diagnosed with chronic inflammatory demyelination polyneuropathy (CIDP).  Peripheral neuropathy was noted as associated with CIDP.  The examiner did not express an opinion as to the etiology of this condition. 

In November 2012, an addendum opinion was provided based on a review of the claims file.  The examiner noted that the Veteran was diagnosed with CIDP.  CIDP is not known to be a condition of Agent Orange exposure and symptoms did not begin while in the military.  The examiner, therefore, found that the Veteran's diagnosed CIDP is less likely as not caused by, aggravated by, or the result of his military service.  

The Board notes that the representative argued in a December 2013 Informal Hearing Presentation that there is some confusion as to the Veteran's diagnosis.  Specifically, it was argued that, while the Veteran has been diagnosed with CIDP, it is unclear as to whether this is a type of peripheral neuropathy which would constitute a presumptive condition.  Additionally, the Veteran testified at the April 2015 hearing that after additional testing was done at the University of Nebraska Medical Center, it was determined he did not have CIDP.  

Moreover, the Board acknowledges that there has been some discrepancy in the record as far as the reported onset of the pertinent symptoms.  For example, the Veteran reported in a March 2010 statement that he noticed in January 2009 that his toes felt cold when he went to bed, and he experienced numbness.  In June-July 2009, he experienced increased pain in the feet and could not walk without limping.  Numerous statements were submitted in 2010 by the Veteran's family and acquaintances attesting to the fact that his symptoms began in recent years.  However, at a November 2011 hearing, the Veteran reported that his symptoms began shortly after discharge from service with a continuity of symptomatology since that time.  At the April 2015 hearing, he reiterated these assertions that his symptoms began essentially upon returning from his military service. 

In light of the fact that the November 2012 VA addendum opinion did not consider the Veteran's recent testimony about the onset of his symptoms, and in consideration of the Veteran's concerns regarding his actual diagnosis, the Board finds that the necessity for a new VA examination is shown for the proper assessment of the Veteran's claim.  38 U.S.C.A. § 5103A (West 2002).  

Accordingly, the case is REMANDED for the following action:

1. Obtain all available treatment records from the Omaha - VA Nebraska-Western Iowa Health Care System (and associated clinics) from February 2011 to the present. 

2. Send to the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization to enable the RO to obtain any additional pertinent evidence not currently of record, to specifically include any medical records relating to the claim on appeal from the University of Nebraska Medical Center.  Associate any records received, including negative responses, with the claims file.

3. Only after obtaining the above records, especially any records available from the University of Nebraska Medical Center, then schedule the Veteran for an appropriate VA examination.  

The examiner should review the claims file, conduct any necessary tests and studies, and elicit a complete history from the Veteran.  All findings should be reported in detail.  

The examiner should review the Veteran's hearing testimony describing onset of his symptoms after service.

The examiner should diagnose the Veteran with all neurological disabilities pertaining to his lower extremities.  If the examiner determines the most appropriate diagnosis is CIDP, then it must be stated whether this is a form of peripheral neuropathy.  If additional information is obtained regarding diagnostic testing performed at the University of Nebraska Medical Center, these records may assist the examiner in assigning the most appropriate diagnosis.

The examiner should then render an opinion as to whether it is at least as likely as not that any diagnosed neurological disability pertaining to either leg, to include peripheral neuropathy or CIDP, was caused or aggravated by his active duty service, to include exposure to Agent Orange.  [The examiner is advised that simply stating a condition is not on VA's list of disorders presumptively linked to Agent Orange exposure is not sufficient rationale for a negative opinion.]

The examiner is advised that the term "as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner must provide the underlying reasons for any opinions provided.

4. Then, readjudicate the claims.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

